DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in Application 16/432,544 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The disclosure is objected to because of the following informalities: 
“choronotype” in para. [0046] of substitute specification dated 11/10/2021 needs to be amended. A suggested correction is –chronotype—in light of specification [0060-0061].
Appropriate correction is required.
Claim Objections
Following claims  are objected to because of the following informalities:  
Claim 11 lines 17-20  “upon determining an activity of the first user circadian shift protocol conflicts with an activity of the second user circadian shift protocol; modifying at least one of the first user circadian shift protocol and the second user circadian shift protocol to remove the conflict” needs to be corrected.  A suggested correction is – upon determining an activity of the first user circadian shift protocol conflicts with an activity of the second user circadian shift protocol[[; ]], modifying at least one of the first user circadian shift protocol and the second user circadian shift protocol to remove the conflict –. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13, 23 and 25 are  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1, 23-25 recite “chronotype” which renders the claim indefinite when interpreted in light of the specification. More specifically, it is unclear as to claims 1, 23-25 “chronotype” refers to  that disclosed in instant application Specification [0046] i.e. diurnal preference, early bird, night owl… ( “diurnal preference, or choronotype, is (e.g. early bird, night owl, or neither)”);  [0060] which uses chronotype as synonymous or interchangeable with circadian phase ( “circadian phase/chronotype”), [0061]  which discloses chronotype as being encompassed within the term circadian phase (“user circadian phase, including the user chronotype”). In the interest of furthering prosecution, Examiner is interpreting Claims 1, 23-25 recite “chronotype” as in instant application specification [0046] “diurnal preference, or …(e.g. early bird, night owl, or neither)”.
Dependent claims 2-13 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claims 2-13  are also rejected under 35 U.S.C. 112(b) based on their direct/indirect dependency on their respective base claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13, 23 and 25  are rejected under 35 U.S.C. 103 as being unpatentable over Maxik; Fredric S. et al. (Pub. No.: US 20150148871 A1, hereinafter referred to as “Maxik”) in view of Herf; Michael et al. (Pub. No.: US 20190350066 A1, hereinafter referred to as “Herf”).
As per independent Claim 1, Maxik discloses a method of determining and presenting a protocol for adjusting a circadian rhythm of a user (Maxik in  at least abstract, fig. 1-6, 8-9, [0005-0010], [0023-0049], [0053-0056], [0060], [0062], [0064], [0067-0080] for example discloses relevant subject-matter. Maxik in at least fig. 1-3, 9, [0005]  for example discloses a method of determining and presenting a protocol/preconditioning schedule for adjusting a user’s circadian rhythm. See at least Maxik [0005] “a method of dynamically adjusting a circadian rhythm comprising the steps of determining a current circadian rhythm status of a circadian rhythm of an observer… determining a preconditioning schedule responsive to the identified future event …and operating the light source to emit light of the preconditioning schedule”) comprising: 
receiving an indication of an intended circadian shift comprising a shift magnitude from a graphical user interface (GUI) on a user device(Maxik at least fig. 1-3,  [0005], [0007], [0027-0029], [0033-0034], [0043], [0054] for example discloses receiving an indication of an intended circadian shift comprising a shift magnitude from a graphical user interface (GUI) on a user device/smartphone. See at least Maxik [0007] “the step of determining the preconditioning schedule may comprise the steps of identifying the type of circadian shift needed for the future event, determining the magnitude of the circadian shift”; [0027] “the system may determine the current circadian rhythm of an observer of a lighting device… at what time the observer wakes up and what time the observer goes to sleep” [0043]” the system may determine the magnitude of the circadian shift needed to precondition for the future event. The magnitude may be understood to me the time difference between the current state of the observer's circadian rhythm and the future state upon performance of the preconditioning”; [0033] “an application for a smartphone, as is known in the art, may provide the … communications on a smartphone of the observer”; [0034] “the system includes a smartphone or other similar device”; [0054] “the user device 400 may be a computerized device having a display 440”);
receiving an indication of a user circadian phase(Maxik at least fig. 1-3, [0005], [0027] for example discloses receiving an indication of a user circadian phase. See at least Maxik [0027] “the system may determine the current circadian rhythm of an observer of a lighting device…The determination of the current circadian rhythm may include at least determining an approximate waking time and an approximate sleeping time of the observer…the determination of the current circadian rhythm may include at least determining at what time the observer wakes up and what time the observer goes to sleep”); 
defining a user circadian shift protocol responsive to the shift magnitude, the indication of the user circadian phase(Maxik at least fig. 1-3, [0005], [0042-0045] for example discloses defining a user circadian shift protocol that is responsive to the shift magnitude and the indication of the user circadian phase. See Maxik at least [0042] “the step of determining the preconditioning schedule may comprise the steps illustrated in method 300 depicted in FIG. 3. Beginning at Block 301, the system may analyze the future event to precondition for to identify what type of circadian shift at Block 302, i.e. whether the circadian rhythm of the observer must be advanced or delayed.”; [0043]” the system may determine the magnitude of the circadian shift needed to precondition for the future event. The magnitude may be understood to me the time difference between the current state of the observer's circadian rhythm and the future state upon performance of the preconditioning”; [0044]” the system may determine the timeframe within which the preconditioning is to be accomplished”),
 the user circadian shift protocol comprising one or more activities scheduled to be performed at a certain date and time (Maxik at least fig. 1-3, [0005], [0030], [0032-0033] for example discloses the user circadian shift protocol including one or more activities scheduled to be performed at a certain date and time. See at least Maxik [0030] “the system may determine a day-by-day schedule of lighting configurations that are configured to shift the circadian rhythm of the observer”; [0032] “Depending upon the requirements of the preconditioning schedule, the system may begin increasing or reducing the intensity of light within certain wavelength ranges”; [0033] “the step of performing the preconditioning may include communication with the observer regarding certain activities he or she may engage in or abstain from so as to enhance the effectiveness of the preconditioning”), the activities comprising at least one of: 
a light exposure activity;  a light avoidance activity;  a chronobiotic activity, a nutritional consumption activity, a physical activity, and a rest activity (Maxik at least fig. 1-3, [0005], [0030], [0032-0033] for example discloses the activities comprising a light exposure activity;  a light avoidance activity;  a chronobiotic activity, a nutritional consumption activity, a physical activity, and a rest activity. see at least Maxik [0030] “the … preconditioning schedule may be configured to shift the circadian rhythm of the observer incrementally between the present time and time associated with the future event… the system may determine a day-by-day schedule of lighting configurations that are configured to shift the circadian rhythm of the observer”; [0033] “in some embodiments, the step of performing the preconditioning may include communication with the observer regarding certain activities he or she may engage in or abstain from …For example, the preconditioning may include recommended times at which to wake up, go to sleep, eat meals, exercise, and the like. Moreover, the preconditioning may include suggesting the observer consume or avoid certain foods and drinks, such as avoiding caffeine or other substances that may affect sleep quality”); and 
for each activity, performing an action responsive to the activity comprising providing an indication on the user device to perform the activity, the indication comprising at least one of: 
a notification displayed by the GUI of the user device; and  an iconographic representation of the activities to be performed within a calendar displayed by the GUI of the user device (Here, the limitation following “at least one of” is being broadly yet reasonably interpreted as requiring [a] “notification displayed by the GUI of the user device” or  [b] “an iconographic representation of the activities to be performed within a calendar displayed by the GUI of the user device” but not both. Maxik at least fig. 1-3, [0005], [0032-0033] for example discloses for each activity, performing an action responsive to the activity comprising providing an indication on the user device/smartphone to perform the activity, the indication comprising a notification such as text message, e-mail, and the like displayed by the GUI of the user device. See at least [0033] “the step of performing the preconditioning may include communication with the observer regarding certain activities he or she may engage in or abstain from so as to enhance the effectiveness of the preconditioning… the communication to the observer may take the form of entering new events onto the calendar associated with the observer, sending a message to the observer by any method known in the art, including text message, e-mail, and the like, to any phone number or e-mail address associated with the observer…an application for a smartphone, as is known in the art, may provide the above-described communications on a smartphone of the observer.”).
Maxik discloses circadian rhythm indicators such as “sleep cycle of the observer” in at least [0008], “circadian rhythm …approximate waking time and an approximate sleeping time of the observer” as in [0027] and “a default sleeping time… a learned schedule of the observer” as in at least [0069] which can be used to infer chronotype of user. However, Maxik does not explicitly disclose chronotype features as recited and interpreted in light of instant application specification para. [0046].
However, in an analogous circadian rhythm adjustment field of endeavor, Herf discloses a  method of determining and presenting a protocol for adjusting a circadian rhythm of a user (Herf in at least fig. 1-4, [0008-0036], [0045-0047], [0052], [0057], [0061], [0066-0068], [0071], [0086-0087], [0092-0093], [0096-0098] for example discloses relevant subject-matter. More specifically, Herf in at least [0010-0011], [0015-0016] for example discloses method of determining and presenting a protocol for adjusting a circadian rhythm of a user. See at least Herf [0011] “the timing of light may be used to cause differential phase shifting in one individual … with different goals”; [0015] “the automatic (e.g., via a computer associated with a particular user or a more general computer such as a home-automation server or server remote from the user) and manual (e.g., via notification and user responses) measurements and device settings discussed herein may be performed for a single user alone… individuals who vary in their sensitivity to light (as happens by age and genetic factors), who differ in their intrinsic period (e.g., people with an internal day much greater than 24 hours typically become night owls), or who differ in their light history (for instance, shift workers who spend time off work outdoors vs. indoors). Each of these factors alone or in combination with each other can be taken into account in determining what changes it light delivered to each user will best help reach a goal for that user alone”; [0016] “management of stimulating light can be used to better manage each person's circadian rhythms so as to better enable them to fall asleep at an appropriate time”) comprising: 
receiving a user chronotype (Here, the term “chronotype” is being interpreted in light of instant application specification para. [0046] as “diurnal preference… (e.g. early bird, night owl”). Herf in at least [0011], [0015], [0067], [0087], [0097-0098] for example discloses receiving at least indirectly user chronotype such as “early birds… night owls” as in [0011], [0015]; receiving a user circadian cycle parameters as in [0097-0098]; natural wake/sleep times as in [0067] and [0087]; determining sleep and/or wake times for a person over multiple days as in [0071] ;receiving sleep patterns identified by questioning the user (e.g., asking when they typically wake and sleep on weekdays/nights and weekends/nights) via user input/questionnaire on user device as in [0097]. See at least Herf [0011] “early birds… night owls”; [0015] “night owls…”;  [0067] “natural wake times for a person and negative values would be natural sleep times”; [0071] “sleep and/or wake times for a person over multiple days may be determined”;  [0097] “sleep patterns may be identified by questioning the user (e.g., asking when they typically wake and sleep on weekdays/nights and weekends/nights…or by other appropriate mechanisms.” [0098] “Other existing circadian cycle parameters for a person or persons may also be determined. For example, parameters for a particular user can also include, in addition to habitual … sleep/wake times”. ); 
defining a user circadian shift protocol responsive to the shift magnitude, the indication of the user circadian phase, and the user chronotype, the user circadian shift protocol comprising one or more activities scheduled to be performed at a certain date and time (Herf in at least [0010-0011], [0015-0016], [0021], [0068], [0092-0093] for example discloses defining a user circadian shift protocol responsive to the shift magnitude, the indication of the user circadian phase/sleep-wake cycle, and the user chronotype/early-bird-night-owl the user circadian shift protocol comprising one or more activities scheduled to be performed at a certain date and time such a light exposure/avoidance. See at least Herf [0010] “changes may also be performed more manually, such as by generating a notification (e.g., textual, graphical, and/or audible) that tells one of the users to make a change, such as telling the user to turn on or off lights in a room, or telling one of the users to move into a different room …Other changes may be semi-automatic, such as by a user's computing device displaying a notification with text telling the user that a change is going to be made, and then making the change for the user if the user responds affirmatively”; [0011] “the timing of light may be used to cause differential phase shifting in one individual … with different goals…a particular time of day (whether that is "external" clock time or "internal" time relative to a particular person's daily sleep/wake cycle) may be determined to be a best time to provide stimulation to best affect a portion of a group of people, such as the night owls … differently-timed pulses can be used to address different needs … the systems and methods described here may propose delivering a pulse of light later in the morning, to have a smaller effect on early birds, while having a larger resetting effect on night owls”; [0015] “the automatic (e.g., via a computer associated with a particular user or a more general computer such as a home-automation server or server remote from the user) and manual (e.g., via notification and user responses) measurements and device settings discussed herein may be performed for a single user alone… individuals who vary in their sensitivity to light (as happens by age and genetic factors), who differ in their intrinsic period (e.g., people with an internal day much greater than 24 hours typically become night owls), or who differ in their light history (for instance, shift workers who spend time off work outdoors vs. indoors). Each of these factors alone or in combination with each other can be taken into account in determining what changes it light delivered to each user will best help reach a goal for that user alone”; [0068] “the server system may take actions to advance her sleep schedule, such as by dimming light fixtures 118A, 118B and television 120, while shifting the color temperature of laptop 108 toward the red end of the spectrum…the server system 102 may take actions to delay the sleep schedule of person”;[0092-0093] “Other external data may be obtained via interface 216, such as from third-party data providers 224 via a network such as the Internet 226. For example…weather data to indicate likely ambient outdoor light levels at a particular geographic location and at a particular date and time (so as to determine the amount and nature of natural light the user is receiving)…display 204 may, in addition to providing the display of information from other applications, also (via commands from light management application 214) provide data directly to a user in the management of the light management application 214… seek confirmation from the user that such changes are acceptable “).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the  step of defining a user circadian shift protocol used in the method of determining and presenting a protocol for adjusting a circadian rhythm of a user as taught by Maxik, by further including user chronotype, as taught by Herf. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of customizing circadian phase shifting to user specific chronotype (Herf, [0011], [0015]).

As per dependent Claim 2, the combination of Maxik and Herf as a whole further discloses method further comprising receiving a sleep pattern for the user (Maxik in at least fig. 1-3, 9, [0005], [0008], [0027], [0042-0043][0073]  for example discloses receiving a user’s sleep pattern. See at least Maxik [0027] “determine the current circadian rhythm of an observer of a lighting device…The determination of the current circadian rhythm may include at least determining an approximate waking time and an approximate sleeping time of the observer”; [0073] “monitoring the quality of sleep”), wherein the user circadian shift protocol is defined responsive to the sleep pattern(Maxik in at least fig. 1-3, [0030], [0042-0043] for example discloses the user circadian shift protocol is defined responsive to the sleep pattern. See at least Maxik [0030] “system may determine a preconditioning schedule. The preconditioning schedule may be configured to shift the circadian rhythm of the observer incrementally between the present time and time associated with the future event”; [0042] “identify what type of circadian shift at Block 302, i.e. whether the circadian rhythm of the observer must be advanced or delayed”; [0043] “the system may determine the magnitude of the circadian shift needed to precondition for the future event. The magnitude may be understood to me the time difference between the current state of the observer's circadian rhythm and the future state upon performance of the preconditioning”).

As per dependent Claim 3, the combination of Maxik and Herf as a whole further discloses method further comprising receiving an activity preference indication for the user identifying an activity the user will not perform, defining an excluded activity(Maxik in at least fig. 2, [0006], [0038], [0041] for example discloses receiving an activity preference indication for the user identifying an activity the user will not perform due to conflict, defining an excluded activity. Here, in Maxik  “one or more future events … that creates a conflict” or “event requiring physical activity scheduled to occur at a time that does not coincide with the optimal window of time in the observer's circadian rhythm for physical activity” is representative of claimed “excluded activity”. See at least [0006] “Upon a determination that a conflict exists, the method may comprise performing the steps of querying a user to select one or more non-conflicting future events, receiving an input from the user indicating one or more future events to precondition for, and operating the light source responsive to the input”; [0041]  “if the preconditioning for the future events does create a conflict, the system may query the user to select one or more future events to precondition for that does not create a conflict at Block 210. Accordingly, the system may either comprise, or be positioned in electrical communication with, a user interface including a user input device. The system may receive an input from the user at Block 211 indicating which of the future events to precondition for.” Additionally, Maxik in at least fig. 3, [0007], [0046-0047] for example discloses another instance of receiving an activity preference indication for the user that identifies an activity the user will not perform as defining an excluded activity. In this second instance, in Maxik when the user opts to exceed the maximum allowed per-day shift of 2.5 hours” then “maximum allowed per-day shift of 2.5 hours” would be representative of “excluded activity”. See Maxik at least [0007] “method may comprise performing the steps of querying the user as to whether to override the maximum allowed per-day shift, receiving an input from the user responsive to the query of whether to exceed the maximum per-day shift, and selecting a preconditioning schedule responsive to the user input. The maximum allowed per-day shift is 2.5 hours”; [0038]”the system may identify that an event requiring physical activity may be scheduled to occur at a time that does not coincide with the optimal window of time in the observer's circadian rhythm for physical activity”); 
wherein defining the user circadian shift protocol comprises defining one or more activities excluding the excluded activity(Maxik in at least fig. 2, [0006],[0038],  [0041] for example discloses wherein defining the user circadian shift protocol comprises defining one or more activities excluding the excluded activity i.e. future events that creates a conflict or event requiring physical activity scheduled to occur at a time that does not coincide with the optimal window of time in the observer's circadian rhythm for physical activity. See at least [0006] “Upon a determination that a conflict exists, the method may comprise performing the steps of querying a user to select one or more non-conflicting future events, receiving an input from the user indicating one or more future events to precondition for, and operating the light source responsive to the input”; [0041]  “if the preconditioning for the future events does create a conflict, the system may query the user to select one or more future events to precondition for that does not create a conflict at Block 210.” Additionally, Maxik least fig. 3, [0007], [0046-0047] for example discloses defining the user circadian shift protocol as defining one or more activities excluding the excluded activity. Maxik at least [0007] “selecting a preconditioning schedule responsive to the user input”; [0038]”the system may identify that an event requiring physical activity may be scheduled to occur at a time that does not coincide with the optimal window of time in the observer's circadian rhythm for physical activity”).
As per dependent Claim 4, the combination of Maxik and Herf as a whole further discloses method further comprising: receiving an indication of non-performance of an activity, defining a non-performed activity(Maxik in at least [0008-0009], fig. 9, [0074], [0076], [0033] for example discloses receiving an indication of non-performance of an activity, defining a non-performed activity. Here, non-performed activity as claimed is represented by “activity” in Maxik that is untimely and that do not enhance the effectiveness of the preconditioning or sleep quality. See at least Maxik [0033] “the step of performing the preconditioning may include communication with the observer regarding certain activities he or she may engage in or abstain from so as to enhance the effectiveness of the preconditioning. For example, the preconditioning may include recommended times at which to wake up, go to sleep, eat meals, exercise, and the like. Moreover, the preconditioning may include suggesting the observer consume or avoid certain foods and drinks, such as avoiding caffeine or other substances that may affect sleep quality.”; [0074] “If the observer is determined not to be asleep at Block 902, then at Block 903 the system may determine if the time of day indicates it is appropriate for the observer to be awake… If it is determined it is not appropriate for the observer to be awake, the method 900 may return to Block 902”; [0076] “wherein the system determines whether a change to the sleeping environment is recommended responsive to the indication of low quality sleep received”); and 
adjusting the user circadian shift protocol responsive to the non-performed activity(Maxik in at least [0008-0009], fig. 9, [0074], [0076-0078],  [0033] for example discloses  adjusting the user circadian shift protocol responsive to the non-performed activity. Here, “adjusting the user circadian shift protocol” as claimed is represented by Maxik “change the sleeping environment via the environmental control device” or “communication with the observer regarding certain activities he or she may engage in or abstain from so as to enhance the effectiveness of the preconditioning”. See at least Maxik [0033] “the step of performing the preconditioning may include communication with the observer regarding certain activities he or she may engage in or abstain from so as to enhance the effectiveness of the preconditioning…the communication to the observer may take the form of entering new events onto the calendar associated with the observer, sending a message to the observer by any method known in the art”; [0078] “the determination is made at Block 907 to change the sleeping environment, the system may operate the environmental control device”).
As per dependent Claim 5, the combination of Maxik and Herf as a whole further discloses method further comprising: identifying a first resting activity comprised by the user circadian shift protocol and a second resting activity comprised by the user circadian shift protocol, where no other resting activities comprised by the user circadian shift protocols are scheduled between the first resting activity and the second resting activity(Maxik in at least fig. 3, [0007], [0043-0047] for example discloses system calculate the magnitude by which the circadian rhythm must be shifted per-day to precondition in time for the event i.e. how many hours/minutes must the circadian rhythm be advanced/delayed per-day which encompasses identifying time gap between succeeding resting activities and determination of the magnitude of the shift per-day which reads on the limitation identifying a first resting activity comprised by the user circadian shift protocol and a second resting activity comprised by the user circadian shift protocol, where no other resting activities comprised by the user circadian shift protocols are scheduled between the first resting activity and the second resting activity); 
determining a length of time between the first resting activity and the second resting activity, defining a resting gap(Maxik in at least fig. 3, [0007], [0043-0047] for example determining a length of time between the first resting activity and the second resting activity, defining a resting gap which is represented in Maxik by “magnitude of the shift per-day”. See Maxik at least [0045] “the system may calculate the magnitude by which the circadian rhythm must be shifted per-day to precondition in time for the event, i.e. how many hours/minutes must the circadian rhythm be advanced/delayed per-day”); 
determining if the resting gap exceeds a maximum resting gap threshold(Maxik in at least fig. 3, [0007], [0043-0047] for example discloses determining if the resting gap exceeds a maximum resting gap threshold represented by “a maximum per-day magnitude” in Maxik at least [0046]. See at least Maxik [0046] “the system may determine if the magnitude of the shift per-day exceeds a maximum per-day magnitude. In the present embodiment, the default maximum per-day magnitude is about two and a half (2.5) hours”); and 
upon determining the resting gap exceeds the maximum resting gap threshold, modifying the user circadian shift protocol by at least one of: altering at least one of the first resting activity and the second resting activity such that the resting gap is reduced to no longer exceed the maximum resting gap threshold(Maxik in at least fig. 3, [0007], [0043-0047] for example upon determining the resting gap exceeds the maximum resting gap threshold, modifying the user circadian shift protocol based on user selection by at least one of: altering at least one of the first resting activity and the second resting activity such that the resting gap is reduced to no longer exceed the maximum resting gap threshold. See at least [0047] Maxik “If it is determined at Block 306 that the per-day magnitude does exceed the maximum, an alert may be presented to the observer advising of such … and the system may query the user whether to create a preconditioning schedule that exceeds the maximum … The system may receive an input from the observer at Block 308 selecting … a preconditioning schedule …exceeding … the maximum. At Block 309 the system may then select the preconditioning schedule that … exceeds … the maximum responsive to the input received from the observer at Block 308”); and 
creating a new resting activity scheduled between the first resting activity and the second resting activity(Maxik in at least fig. 3, [0007], [0043-0047] for example creating a new resting activity scheduled between the first resting activity and the second resting activity. See at least Maxik [0007] “method may comprise performing the steps of querying the user as to whether to override the maximum allowed per-day shift, receiving an input from the user responsive to the query of whether to exceed the maximum per-day shift, and selecting a preconditioning schedule responsive to the user input.”).
As per dependent Claim 6, the combination of Maxik and Herf as a whole further discloses method further comprising: receiving an indication of an intervening user event(Maxik in at least [0006], fig. 2, [0038-0041] for example discloses receiving an indication of an intervening user event. See Maxik at least [0006] “identifying a future event of the observer to precondition for may comprise the steps of accessing future events within a timeframe from the calendar and determining which future events require preconditioning. Furthermore, upon determination that multiple future events require preconditioning, defined as multiple identified future events, the method may comprise performing the step of determining a preconditioning schedule for each of the multiple identified future events”); 
determining whether the intervening user event conflicts with the performance of an activity(Maxik in at least [0006], fig. 2, [0038-0041]  for example discloses determining whether the intervening user event conflicts with the performance of an activity. See Maxik at least [0006] “the method may comprise the steps of determining if the any of the preconditioning schedules for the multiple identified future events conflicts”); and 
modifying the user circadian shift protocol responsive to determining the intervening user event conflicts with the performance of an activity(Maxik in at least [0006], fig. 2, [0041]  for example discloses modifying the user circadian shift protocol responsive to determining the intervening user event conflicts with the performance of an activity. See at least [0006] “Upon a determination that a conflict exists, the method may comprise performing the steps of querying a user to select one or more non-conflicting future events, receiving an input from the user indicating one or more future events to precondition for, and operating the light source responsive to the input.”).
As per dependent Claim 7, the combination of Maxik and Herf as a whole further discloses method further comprising identifying an activity comprised by the user circadian shift protocol that is concurrent with or in the proximate future of the current time, defining an identified action(Maxik in at least fig. 2, [0030], [0035-0036], [0048] for example discloses identifying an activity for example exposure to circadian shifting lighting comprised by the user circadian shift protocol that is concurrent with or in the proximate future of the current time, defining an identified action. See at least Maxik [0030] “the system may determine a day-by-day schedule of lighting configurations that are configured to shift the circadian rhythm of the observer…a daily lighting schedule, and the identification of patterns associated therewith”; [0035] “system may be configured to determine time zone by receiving an indication from a location lighting device associated with the system. …Any method of determining the times …associated with the current position of the system is contemplated”; [0048] “user device 400 may be any device capable of emitting light that is observable by an observer. Moreover, the user device 400 may be any device that is capable of adjusting the SPD of light emitted thereby so as to affect a biological response in the observer…the user device 400 may be any device that is capable of accessing a calendar associated with the observer, identifying an event to adjust light emitted thereby response to, and determining a preconditioning schedule to emit light to affect a shift in the circadian rhythm of the observer”); 
receiving an indication of a present location of the user(Maxik in at least fig. 2, [0035-0036] for example discloses receiving an indication of a present location of the user. See Maxik at least [0035] “the system may determine a current time zone of the observer” [0036] “time of day and the time zone associated with the observer may be determined”. See Maxik [0035] “system may be configured to determine time zone by receiving an indication from a location lighting device associated with the system. Types of devices include, but are not limited to, a global positioning system (GPS) device. … the geographical location indicated thereby may be compared to a map delineating the various time zones… Any method of determining the times of associated with the current position of the system is contemplated”); 
identifying a location proximate to the present location of the user that can facilitate performance of the identified action, defining an activity location(Maxik in at least fig. 2, [0035] [0048] for example discloses identifying a location proximate to the present location of the user (i.e. lighting device and user proximity/location) that can facilitate performance of the identified action, defining an activity location. [0048] “the user device 400 may be any device that is capable of accessing a calendar associated with the observer, identifying an event to adjust light emitted thereby response to, and determining a preconditioning schedule to emit light to affect a shift in the circadian rhythm of the observer”); and 
providing an indication of the existence and location of the activity location(Maxik in at least fig. 2, [0048] for example discloses providing an indication of the existence and location of the activity location which is existence and location of the circadian shifting lighting user device . see at least Maxik [0048] “the user device 400 may be any device that is capable of accessing a calendar associated with the observer, identifying an event to adjust light emitted thereby response to, and determining a preconditioning schedule to emit light to affect a shift in the circadian rhythm of the observer”).

As per dependent Claim 8, the combination of Maxik and Herf as a whole further discloses method further comprising: receiving an indication of a present circadian rhythm status of the user(Maxik in fig. 2-3, 9, [0005], [0043-0044], [0073], [0075] for example disclosed receiving an indication of a present circadian rhythm status of the user. See at least [0005] “a method of dynamically adjusting a circadian rhythm comprising the steps of determining a current circadian rhythm status of a circadian rhythm of an observer”; [0043] “determine … the time difference between the current state of the observer's circadian rhythm and the future state upon performance of the preconditioning”; [0044] “determine … the difference between the present time and date and the time and date of the future event”;[0073] “a method 900 for monitoring and improving the quality of sleep of an observer”; [0075] “the system may begin recording signals from the sensor … The signals from the sensor may indicate the quality of sleep of the observer.”); 
receiving an indication of a present location of the user(Maxik in fig. 2, 9, [0006], [0035-036], [0073] for example discloses receiving an indication of a present location of the user. See at least Maxik [0006] “method may further comprising the steps of determining the time of day for the observer, determining the time zone of the observer, and determining the date”; [0035] “the system may determine a current time zone of the observer…Types of devices include, but are not limited to, a global positioning system (GPS) device…the geographical location indicated thereby may be compared to a map delineating the various time zones”; [0036] “a date associated with the time of day and the time zone associated with the observer may be determined. The date may be determined according to any of the methods … related to the determinations of the time of day and the time zone.”; [0073] “a system for monitoring the quality of sleep and altering the environment within which the observer is sleeping responsive to indications of low quality sleep to improve the quality of sleep thereof”); 
determining a preferred circadian rhythm status responsive to the present location of the user(Maxik in at least fig. 2, 9, [0038], [0073] for example discloses determining a preferred circadian rhythm status responsive to the present location of the user. See at least Maxik [0038] “any situation whereby a shift in the circadian rhythm of the observer that may advantageously align the observer's circadian rhythm so as to best correspond to the future event”); and 
determining if the present circadian rhythm of the user is mismatched with the preferred circadian rhythm status(Maxik in at least fig. 2, 9, [0033],  [0038], [0073-0074] for example discloses determining if the present circadian rhythm of the user is mismatched with the preferred circadian rhythm status. See at least [0038] “the system may identify that an event requiring physical activity may be scheduled to occur at a time that does not coincide with the optimal window of time in the observer's circadian rhythm for physical activity…the system may identify an event requiring mental performance that may not coincide with the optimal window of time in the observer's circadian rhythm for mental activity… the system may identify an event scheduled to occur in a time zone that is different than the present time zone of the observer”; [0074] “If the observer is determined not to be asleep … the system may determine if the time of day indicates it is appropriate for the observer to be awake,”); 
wherein the user circadian shift protocol is defined responsive to the present circadian rhythm of the user being mismatched with the preferred circadian rhythm status(Maxik in at least fig. 2, 9, [0005], [0038], [0073-0074], [0076], [0078] for example discloses wherein the user circadian shift protocol is defined responsive to the present circadian rhythm of the user being mismatched with the preferred circadian rhythm status. See at least Maxik [0005] “a method of dynamically adjusting a circadian rhythm”; [0038] “any situation whereby a shift in the circadian rhythm of the observer that may advantageously align the observer's circadian rhythm so as to best correspond to the future event”; [0073] “a system for monitoring the quality of sleep and altering the environment within which the observer is sleeping responsive to indications of low quality sleep to improve the quality of sleep thereof”; [0076] “the system determines whether a change to the sleeping environment is recommended responsive to the indication of low quality sleep received”).
As per dependent Claim 9, the combination of Maxik and Herf as a whole further discloses method further comprising determining whether an advancing circadian shift protocol that advances a circadian rhythm of the user or a delaying circadian shift protocol that delays the circadian rhythm of the user is preferable, defining a preferred shifting direction (Maxik in fig. 3, [0042], [0045] for example discloses determining whether an advancing circadian shift protocol that advances a circadian rhythm of the user or a delaying circadian shift protocol that delays the circadian rhythm of the user is preferable, defining a preferred shifting direction . See at least Maxik [0042] “determining the preconditioning schedule may comprise … analyze the future event to precondition for to identify what type of circadian shift at Block 302, i.e. whether the circadian rhythm of the observer must be advanced or delayed.”); 
wherein the user circadian shift protocol is defined further responsive to the preferred shifting direction (Maxik in fig. 3, [0042], [0045] for example discloses wherein the user circadian shift protocol is defined responsive to the preferred shifting direction. See at least Maxik [0045] “the system may calculate the magnitude by which the circadian rhythm must be shifted per-day to precondition in time for the event, i.e. how many hours/minutes must the circadian rhythm be advanced/delayed”).  

As per dependent Claim 10, the combination of Maxik and Herf as a whole further discloses method further comprising determining a present circadian rhythm status of the user responsive to the current time and the activities scheduled prior to the current time (Maxik in at least [0005], [0067] for example discloses determining a user’s present circadian rhythm status responsive to the current time and the activities scheduled prior to the current time in the calendar. See at least [0005] “a method of dynamically adjusting a circadian rhythm comprising the steps of determining a current circadian rhythm status of a circadian rhythm of an observer, accessing a calendar of the observer, identifying a future event of the observer to precondition for, defined as an identified future event”); and sending the present circadian rhythm status to a remote computerized device(Maxik in at least [0031], [0053-0054], [0067]  for example discloses sending the present circadian rhythm status to a remote computerized device that implements the user circadian shift protocol such as light emission. See at least Maxik [0031] “the system may establish communication with a light source… the system may be configured to establish technical communication with the light source across a network… the system may so establish electrical communication with the light source, either directly or indirectly through an intermediate computerized device, such as a microcontroller”; [0053] “The network communication device 430 may be configured to position the user device 400 in communication with a network… The control circuitry 410 may be positioned in communication with a remotely stored calendar associated with the observer via the network communication device 430... the control circuitry 410 may be configured to store locally a copy of the remotely stored calendar that is accessible via the network communication device 430,”; [0054] “the user device 400 may be a computerized device having a display 440. The display 440 may be any device capable of displaying visual content as is known in the art… the light source 420 may emit light that passes through the display 440, the SPD of light emitted by the light source 420 being altered thereby prior to observation by the observer”).
As per dependent Claim 11, the combination of Maxik and Herf as a whole further discloses method wherein the user circadian shift protocol is a first user circadian shift protocol and the user device is a first user device (Herf in at least fig. 1-4, [0009-0011], [0015-0016], [0021-0022], [0028-0029], [0033], [0058] [0095-0110] for example discloses relevant multi-user embodiment. More specifically, Herf in fig. 1, 3A, [0009-0011], [0015], [0028], [0033], [0095-0110]  the user circadian shift protocol is a first user circadian shift protocol 302, 306, 308, 310, 312 and the user device is a first user device. See at least Herf [0009] “two or more users”; [0028] “a plurality of electronic device users”), the method further comprising: 
receiving a second indication of an intended circadian shift comprising a second shift magnitude from a GUI on a second user device (Herf in at least fig. 1, 3A, [0009-0011], [0015], [0028], [0033], [0058], [0095-0110]   for example discloses receiving a second indication of an intended circadian shift comprising a second shift magnitude from a GUI on a second user device. See at least Herf [0096] ”users employing a computer application that is directed to making lighting adjustments, and identifying themselves and the second user as subjects of such adjustment”);
defining a second user circadian shift protocol responsive to the second shift magnitude, and the user chronotype, the second user circadian shift protocol comprising one or more activities scheduled to be performed at a certain date and time (Herf in at least fig. 1, 3A, [0009-0011], [0015], [0028], [0033], [0095-0110]   for example discloses defining a second user circadian shift protocol 304, 306, 308, 310, 312 responsive to the second shift magnitude/degree, and the user chronotype early-bird-night-owl, the second user circadian shift protocol comprising one or more activities scheduled to be performed at a certain date and time such as light exposure/avoidance), the activities comprising at least one of: 
a light exposure or light avoidance activity, a chronobiotic activity, a nutritional consumption activity, a physical activity, and a rest activity (Herf in at least fig. 1, 3A); and 
determining whether an activity of the first user circadian shift protocol conflicts with an activity of the second user circadian shift protocol; and upon determining an activity of the first user circadian shift protocol conflicts with an activity of the second user circadian shift protocol; modifying at least one of the first user circadian shift protocol and the second user circadian shift protocol to remove the conflict (Herf in at least fig. 1, 3A, [0009-0011], [0015], [0028], [0033], [0099-0103]   for example discloses determining whether an activity of the first user circadian shift protocol conflicts with an activity of the second user circadian shift protocol; and upon determining an activity of the first user circadian shift protocol conflicts with an activity of the second user circadian shift protocol; modifying at least one of the first user circadian shift protocol and the second user circadian shift protocol to remove the conflict. See at least [0099] “where the goal to be achieved has been identified as the closer alignment of sleep patterns for the two user, a direction of the change may be determined. For example, if a first user typically falls asleep at 11 p.m. and the second user typically falls asleep at around midnight (and the goal is to reach a common sleep time between those points), the direction would be to retard the sleep of the first user and/or advance the sleep of the second user.”; [0100] “degree of the required change… but if the two users are on separate shifts”;[0101]” process may require asymmetric or highly asymmetric changes for one user relative to another”; [0102] “process determines the type or types of adjustments to be made, and the level of those adjustments” ); and
for each activity of the first user circadian protocol and the second user circadian protocol, performing an activity comprising providing an indication on respective user devices to respectively perform the  activity (Herf in at least fig. 1, 3A, [0009-0011], [0015], [0028], [0033], [0095-0110]   for example discloses for each activity of the first user circadian protocol and the second user circadian protocol, performing an activity comprising providing an indication on respective user devices to respectively perform the  activity 312), the indication comprising at least one of:
a notification displayed by the GUI of the respective user device; and an iconographic representation of the activities to be performed within a calendar displayed by the GUI of the respective user device (Herf in at least fig. 1, 3A, [0009-0011], [0015], [0028], [0033], [0058], [0095-0110]   for example discloses the indication comprising at least one of: a notification 314 displayed by the GUI of the respective user device; and an iconographic representation of the activities to be performed within a calendar displayed by the GUI of the respective user device).  

As per dependent Claim 12, the combination of Maxik and Herf as a whole further discloses method wherein performing an action responsive to the activity further comprises sending a command to an attached device responsive to an activity comprised by the user circadian shift protocol, the command being operable to cause the operation of the attached device to facilitate performance of the activity (Herf in at least [0009], [0047], [0084], [0089] for example discloses performing an action responsive to the activity further comprises sending a command to an attached device responsive to an activity comprised by the user circadian shift protocol, the command being operable to cause the operation of the attached device to facilitate performance of the activity. See at least Herf [0084] “computer 202 obtaining various forms of data that it needs both locally and remotely, and providing control signals to other devices such as lamp 206. In this example, lamp 206 may, through a smart bulb installed in lamp 206, both provide data, such as data that describes the current intensity and color temperature of the lamp and may receive data such as control signals from computer 202 instructing lamp 206 to change its intensity and/or color temperature--e.g., to better effect a goal for a user that is determined to be sitting in a room where lamp 206 is located.”; [0089] “light management application 214 can affect the output of display 204 by sending commands to the GPU 212 (and to components that control other light-generating appliances in the area of a relevant user) through an appropriate application programming interface (API). For example, the light management application 214 may use the operating system 208 to send commands to the GPU 212 to cause it to change the overall color temperature of content that is sent to the GPU 212 and provided for display 204, where the GPU 212 may implement a discrete shift in color temperature as compared to what it was doing before receiving the commands”).
  
As per dependent Claim 13, the combination of Maxik and Herf as a whole further discloses  method wherein the command is selected from the group consisting of altering display characteristics of a display, causing a display of information on a display, altering light emission characteristics of a lighting device, altering a status of a window-related device to alter ambient light conditions, initiating production of a beverage comprising a stimulant, and transmitting a message to a person regarding provision of at least one of a chronobitotic and nutrition(Maxik in at least fig. 9, [0008], [0033], [0064], [0073], [0077] for example discloses wherein the command is selected from the group consisting of altering display characteristics of a display, causing a display of information on a display, altering light emission characteristics of a lighting device, altering a status of a window-related device to alter ambient light conditions, initiating production of a beverage comprising a stimulant, and transmitting a message to a person regarding provision of at least one of a chronobitotic and nutrition . See at least [0033] “preconditioning may include communication with the observer regarding certain activities he or she may engage in or abstain from so as to enhance the effectiveness of the preconditioning… the preconditioning may include recommended times at which to wake up, go to sleep, eat meals, exercise, and the like. Moreover, the preconditioning may include suggesting the observer consume or avoid certain foods and drinks, such as avoiding caffeine or other substances that may affect sleep quality…the communication to the observer may take the form of entering new events onto the calendar associated with the observer, sending a message to the observer by any method known in the art, including text message, e-mail, and the like, to any phone number or e-mail address associated with the observer… an application for a smartphone, as is known in the art, may provide the above-described communications on a smartphone of the observer”).
As per independent Claim 23, Maxik discloses a method of determining and presenting a protocol for adjusting a circadian rhythm of a user (Maxik in  at least abstract, fig. 1-6, 8-9, [0005-0010], [0023-0049], [0053-0056], [0060], [0062], [0064], [0067-0080] for example discloses relevant subject-matter. Maxik in at least fig. 1-3, 9, [0005]  for example discloses a method of determining and presenting a protocol/preconditioning schedule for adjusting a user’s circadian rhythm. See at least Maxik [0005] “a method of dynamically adjusting a circadian rhythm comprising the steps of determining a current circadian rhythm status of a circadian rhythm of an observer, accessing a calendar of the observer, identifying a future event of the observer to precondition for, defined as an identified future event, and determining a preconditioning schedule responsive to the identified future event. The method may further comprise the steps of establishing communication with … and operating the light source to emit light of the preconditioning schedule”) comprising: 
receiving an indication of an intended circadian shift comprising a shift magnitude from a graphical user interface (GUI) on a user device (Maxik at least fig. 1-3,  [0005], [0007], [0027-0029], [0033-0034], [0043], [0054] for example discloses receiving an indication of an intended circadian shift comprising a shift magnitude from a graphical user interface (GUI) on a user device/smartphone. See at least Maxik [0007] “the step of determining the preconditioning schedule may comprise the steps of identifying the type of circadian shift needed for the future event, determining the magnitude of the circadian shift”; [0027] “the system may determine the current circadian rhythm of an observer of a lighting device…The determination of the current circadian rhythm may include at least determining an approximate waking time and an approximate sleeping time of the observer” [0043]” the system may determine the magnitude of the circadian shift needed to precondition for the future event”; [0033] “an application for a smartphone, as is known in the art, may provide the … communications on a smartphone of the observer”; [0034] “the system includes a smartphone or other similar device”; [0054] “the user device 400 may be a computerized device having a display 440”); 
receiving an indication of a user circadian phase (Maxik at least fig. 1-3, [0005], [0027] for example discloses receiving an indication of a user circadian phase. See at least Maxik [0027] “the system may determine the current circadian rhythm of an observer of a lighting device …the determination of the current circadian rhythm may include at least determining at what time the observer wakes up and what time the observer goes to sleep”);
receiving an activity preference indication from the user identifying an activity the user will not perform, defining an excluded activity (Maxik in at least fig. 2, [0006], [0038], [0041] for example discloses receiving an activity preference indication for the user identifying an activity the user will not perform due to conflict, which would be defined as an excluded activity. Here, in Maxik  “event requiring physical activity scheduled to occur at a time that does not coincide with the optimal window of time in the observer's circadian rhythm for physical activity” is representative of claimed “excluded activity”. See at least [0006] “Upon a determination that a conflict exists, the method may comprise performing the steps of querying a user to select one or more non-conflicting future events, receiving an input from the user indicating one or more future events to precondition for, and operating the light source responsive to the input”; [0041]  “if the preconditioning for the future events does create a conflict…The system may receive an input from the user at Block 211 indicating which of the future events to precondition for.” Additionally, Maxik in at least fig. 3, [0007], [0046-0047] for example discloses another instance of receiving an activity preference indication for the user that identifies an activity the user will not perform which would be defined as an excluded activity. In this second instance, in Maxik when the user opts to exceed the maximum allowed per-day shift of 2.5 hours” then “maximum allowed per-day shift of 2.5 hours” would be representative of “excluded activity”. See Maxik at least [0007] “method may comprise performing the steps of querying the user as to whether to override the maximum allowed per-day shift, receiving an input from the user responsive to the query of whether to exceed the maximum per-day shift, and selecting a preconditioning schedule responsive to the user input. The maximum allowed per-day shift is 2.5 hours”; [0038]”the system may identify that an event requiring physical activity may be scheduled to occur at a time that does not coincide with the optimal window of time in the observer's circadian rhythm for physical activity”); 
receiving an indication of a present location of the user (Maxik in at least fig. 2, [0035-0036] for example discloses receiving an indication of a present location of the user. See Maxik at least [0035] “the system may determine a current time zone of the observer” [0036] “time of day and the time zone associated with the observer may be determined”. See Maxik [0035] “system may be configured to determine time zone by receiving an indication from a location lighting device associated with the system. Types of devices include, but are not limited to, a global positioning system (GPS) device. … the geographical location indicated thereby may be compared to a map delineating the various time zones… Any method of determining the times of associated with the current position of the system is contemplated”); 
determining a preferred circadian phase status responsive to the present location of the user (Maxik in at least fig. 2, 9, [0038], [0073] for example discloses determining a preferred circadian phase status responsive to the present location of the user. See at least Maxik [0038] “any situation whereby a shift in the circadian rhythm of the observer that may advantageously align the observer's circadian rhythm so as to best correspond to the future event”); and 
determining if the present circadian phase status of the user is mismatched with the preferred circadian phase status (Maxik in at least fig. 2, 9, [0033],  [0038], [0073-0074] for example discloses determining if the present circadian phase status of the user is mismatched with the preferred circadian phase status. See at least [0038] “the system may identify that an event requiring physical activity may be scheduled to occur at a time that does not coincide with the optimal window of time in the observer's circadian rhythm for physical activity…the system may identify an event requiring mental performance that may not coincide with the optimal window of time in the observer's circadian rhythm for mental activity… the system may identify an event scheduled to occur in a time zone that is different than the present time zone of the observer”; [0074] “If the observer is determined not to be asleep … the system may determine if the time of day indicates it is appropriate for the observer to be awake,”); 
determining whether an advancing circadian shift protocol that advances a circadian rhythm of the user or a delaying circadian shift protocol that delays the circadian rhythm of the user is preferable, defining a preferred shifting direction (Maxik in fig. 3, [0042], [0045] for example discloses determining whether an advancing circadian shift protocol that advances a circadian rhythm of the user or a delaying circadian shift protocol that delays the circadian rhythm of the user is preferable, defining a preferred shifting direction . See at least Maxik [0042] “determining the preconditioning schedule may comprise … analyze the future event to precondition for to identify what type of circadian shift at Block 302, i.e. whether the circadian rhythm of the observer must be advanced or delayed.”);
defining a user circadian shift protocol responsive to the shift magnitude, the circadian phase, the preferred shifting direction (Maxik at least fig. 1-3, 9, [0005], [0033],  [0038],  [0042-0045], [0073-0074], [0076], [0078] for example discloses defining a user circadian shift protocol responsive to the shift magnitude, the circadian phase, the preferred shifting direction. See at least Maxik [0005] “a method of dynamically adjusting a circadian rhythm”; [0038] “the system may identify that an event requiring physical activity may be scheduled to occur at a time that does not coincide with the optimal window of time in the observer's circadian rhythm for physical activity…the system may identify an event scheduled to occur in a time zone that is different than the present time zone of the observer…any situation whereby a shift in the circadian rhythm of the observer that may advantageously align the observer's circadian rhythm so as to best correspond to the future event”; [0042] “the step of determining the preconditioning schedule may comprise … the system may analyze the future event to precondition for to identify what type of circadian shift at Block 302, i.e. whether the circadian rhythm of the observer must be advanced or delayed.”; [0043]” the system may determine the magnitude of the circadian shift needed to precondition for the future event. The magnitude may be understood to me the time difference between the current state of the observer's circadian rhythm and the future state upon performance of the preconditioning”; [0044]” the system may determine the timeframe within which the preconditioning is to be accomplished. This may be understood to mean the difference between the present time and date and the time and date of the future event”; [0073] “a system for monitoring the quality of sleep and altering the environment within which the observer is sleeping responsive to indications of low quality sleep to improve the quality of sleep thereof”; [0074] “If the observer is determined not to be asleep … the system may determine if the time of day indicates it is appropriate for the observer to be awake,”; [0076] “the system determines whether a change to the sleeping environment is recommended responsive to the indication of low quality sleep received”), and 
if the present circadian phase of the user is mismatched with the preferred circadian phase status, the user circadian shift protocol comprising one or more activities scheduled to be performed at a certain date and time excluding the excluded activity, the activities comprising a first rest activity, a second rest activity, and at least one of (MPEP 2111.04(II) states the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met…Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim.” Here, the method step limitation after the “if” conditional/contingent step “if the present circadian phase of the user is mismatched with the preferred circadian phase status” i.e.  “the user circadian shift protocol comprising one or more activities scheduled to be performed at a certain date and time excluding the excluded activity, the activities comprising a first rest activity, a second rest activity, and at least one of: a light exposure or light avoidance activity, a chronobiotic activity, a nutritional consumption activity, and a physical activity; and for each activity, performing an action responsive to the activity comprising at least one of: providing an indication on the user device to perform each activity of the user circadian shift protocol, the indication comprising at least one of: a notification displayed by the GUI of the user device; and an iconographic representation of the activities to be performed within a calendar displayed by the GUI of the user device; and sending a command to an attached device responsive to an activity comprised by the user circadian shift protocol, the command being operable to cause the attached device to perform an operation configured to facilitate performing the activity; wherein a length of time between the first resting activity and the second resting activity does not exceed a maximum resting gap” could broadly yet reasonably interpreted under MPEP 2111.04(II) as contingent limitation since this step is not required to be performed because the conditions precedent are not met and thus applied art need not disclose this contingent/conditional method step): 
In the interest of furthering prosecution, this limitation is being interpreted as if positively recited and if this limitation were to be positively recited, then, Maxik discloses  if the present circadian phase of the user is mismatched with the preferred circadian phase status (Maxik at least fig. 1-3, 9, [0005], [0033],  [0038],  [0042-0045], [0073-0074], [0076], [0078] for example discloses defining a user circadian shift protocol responsive to the shift magnitude, the circadian phase, the preferred shifting direction, and if the present circadian phase of the user is mismatched with the preferred circadian phase status. See at least Maxik [0005] “a method of dynamically adjusting a circadian rhythm”; [0038] “the system may identify that an event requiring physical activity may be scheduled to occur at a time that does not coincide with the optimal window of time in the observer's circadian rhythm for physical activity…the system may identify an event scheduled to occur in a time zone that is different than the present time zone of the observer…any situation whereby a shift in the circadian rhythm of the observer that may advantageously align the observer's circadian rhythm so as to best correspond to the future event”; [0042] “the step of determining the preconditioning schedule may comprise … the system may analyze the future event to precondition for to identify what type of circadian shift at Block 302, i.e. whether the circadian rhythm of the observer must be advanced or delayed.”; [0043]” the system may determine the magnitude of the circadian shift needed to precondition for the future event. The magnitude may be understood to me the time difference between the current state of the observer's circadian rhythm and the future state upon performance of the preconditioning”; [0044]” the system may determine the timeframe within which the preconditioning is to be accomplished. This may be understood to mean the difference between the present time and date and the time and date of the future event”; [0073] “a system for monitoring the quality of sleep and altering the environment within which the observer is sleeping responsive to indications of low quality sleep to improve the quality of sleep thereof”; [0074] “If the observer is determined not to be asleep … the system may determine if the time of day indicates it is appropriate for the observer to be awake,”; [0076] “the system determines whether a change to the sleeping environment is recommended responsive to the indication of low quality sleep received”),  
the user circadian shift protocol comprising one or more activities scheduled to be performed at a certain date and time excluding the excluded activity (Maxik at least fig. 1-3, [0005], [0030], [0032-0033] for example discloses the user circadian shift protocol including one or more activities scheduled to be performed at a certain date and time excluding the excluded activity. See at least Maxik [0030] “the system may determine a day-by-day schedule of lighting configurations that are configured to shift the circadian rhythm of the observer”; [0032] “Depending upon the requirements of the preconditioning schedule, the system may begin increasing or reducing the intensity of light within certain wavelength ranges so as to affect a biological response in the observer”; [0033] “the step of performing the preconditioning may include communication with the observer regarding certain activities he or she may engage in or abstain from so as to enhance the effectiveness of the preconditioning. For example, the preconditioning may include recommended times at which to wake up, go to sleep, eat meals, exercise, and the like. Moreover, the preconditioning may include suggesting the observer consume or avoid certain foods and drinks, such as avoiding caffeine or other substances that may affect sleep quality”), 
the activities comprising a first rest activity, a second rest activity, and at least one of: a light exposure or light avoidance activity, a chronobiotic activity, a nutritional consumption activity, and a physical activity ((Maxik at least fig. 1-3, [0005], [0007], [0030], [0032], [0043-0047] for example discloses the activities comprising a first rest activity, a second rest activity, and at least one of: a light exposure or light avoidance activity; a chronobiotic activity; a nutritional consumption activity; and a physical activity. see at least Maxik [0030] “the … preconditioning schedule may be configured to shift the circadian rhythm of the observer incrementally between the present time and time associated with the future event… the system may determine a day-by-day schedule of lighting configurations that are configured to shift the circadian rhythm of the observer”. Please note that Maxik’s disclosure in [0045] of “the system may calculate the magnitude by which the circadian rhythm must be shifted per-day to precondition in time for the event, i.e. how many hours/minutes must the circadian rhythm be advanced/delayed per-day” encompasses inclusion of  time gap between succeeding resting activities i.e. first rest activity, and a second rest activity); and 
for each activity, performing an action responsive to the activity comprising at least one of: providing an indication on the user device to perform each activity of the user circadian shift protocol, the indication comprising at least one of: a notification displayed by the GUI of the user device; and an iconographic representation of the activities to be performed within a calendar displayed by the GUI of the user device (Maxik at least fig. 1-3, [0005], [0032-0033] for example discloses providing an indication on the user device/smartphone to perform each activity of the user circadian shift protocol, the indication comprising a notification such as text message, e-mail, and the like  displayed by the GUI of the user device. See at least [0033] “the step of performing the preconditioning may include communication with the observer regarding certain activities he or she may engage in or abstain from so as to enhance the effectiveness of the preconditioning… the communication to the observer may take the form of entering new events onto the calendar associated with the observer, sending a message to the observer by any method known in the art, including text message, e-mail, and the like, to any phone number or e-mail address associated with the observer…an application for a smartphone, as is known in the art, may provide the above-described communications on a smartphone of the observer.”); and 
sending a command to an attached device responsive to an activity comprised by the user circadian shift protocol, the command being operable to cause the attached device to perform an operation configured to facilitate performing the activity (Maxik fig. 4, 9, [0008], [0033], [0048], [0053], [0064], [0073], [0077] for example discloses sending a command to an electrically and communicatively attached device such as lighting device or environmental control devices responsive to an activity comprised by the user circadian shift protocol, the command being operable to/capable of causing the attached device to perform an operation configured to facilitate performing the activity. See at least Maxik [0064]” the user device 610 is a mobile phone, specifically, a smart phone. Any type of device that generates light is contemplated … including other computerized devices, such as personal computers, as well as devices intended for providing illumination, such as light bulbs, lamps, lanterns, light fixtures, and the like”; [0073]” The system … further including one or more environmental control devices positioned in electrical communication with and being operable by the controller. Types of environmental control devices include, but are not limited to, HVAC systems, ceiling fans, floor fans, and noise generating devices”); 
wherein a length of time between the first resting activity and the second resting activity does not exceed a maximum resting gap (Maxik in at least fig. 3, [0007], [0043-0047] for example discloses wherein a length of time between the first resting activity and the second resting activity do not exceed a maximum resting gap represented by “a maximum per-day magnitude” in Maxik at least [0046]. See at least Maxik [0045] “the system may calculate the magnitude by which the circadian rhythm must be shifted per-day to precondition in time for the event, i.e. how many hours/minutes must the circadian rhythm be advanced/delayed per-day” ;[0046] “the system may determine if the magnitude of the shift per-day exceeds a maximum per-day magnitude. In the present embodiment, the default maximum per-day magnitude is about two and a half (2.5) hours…If it is determined at Block 306 that the per-day magnitude does not exceed the maximum”)
Maxik discloses circadian rhythm indicators such as “sleep cycle of the observer” in at least [0008], “circadian rhythm …approximate waking time and an approximate sleeping time of the observer” as in [0027] and “a default sleeping time… a learned schedule of the observer” as in at least [0069] which can be used to infer chronotype of user. However, Maxik does not explicitly disclose chronotype features as recited and interpreted in light of instant application specification para. [0046].
However, in an analogous circadian rhythm adjustment field of endeavor, Herf discloses a  method of determining and presenting a protocol for adjusting a circadian rhythm of a user (Herf in at least fig. 1-4, [0008-0036], [0045-0047], [0052], [0057], [0061], [0066-0068], [0071], [0086-0087], [0092-0093], [0096-0098]  for example discloses relevant subject-matter. More specifically, Herf in at least [0010-0011], [0015-0016] for example discloses method of determining and presenting a protocol for adjusting a circadian rhythm of a user. See at least Herf [0011] “the timing of light may be used to cause differential phase shifting in one individual … with different goals”; [0015] “the automatic (e.g., via a computer associated with a particular user or a more general computer such as a home-automation server or server remote from the user) and manual (e.g., via notification and user responses) measurements and device settings discussed herein may be performed for a single user alone… individuals who vary in their sensitivity to light (as happens by age and genetic factors), who differ in their intrinsic period (e.g., people with an internal day much greater than 24 hours typically become night owls), or who differ in their light history (for instance, shift workers who spend time off work outdoors vs. indoors). Each of these factors alone or in combination with each other can be taken into account in determining what changes it light delivered to each user will best help reach a goal for that user alone”; [0016] “management of stimulating light can be used to better manage each person's circadian rhythms so as to better enable them to fall asleep at an appropriate time”) comprising:
receiving a user chronotype(Here, the term “chronotype” is being interpreted in light of instant application specification para. [0046] as “diurnal preference… (e.g. early bird, night owl”. Herf in at least [0011], [0015], [0067], [0087], [0097-0098] for example discloses receiving at least indirectly user chronotype such as “early birds… night owls” as in [0011], [0015]; receiving a user circadian cycle parameters as in [0097-0098]; natural wake/sleep times as in [0067] and [0087]; determining sleep and/or wake times for a person over multiple days as in [0071] ;receiving sleep patterns identified by questioning the user (e.g., asking when they typically wake and sleep on weekdays/nights and weekends/nights) via user input/questionnaire on user device as in [0097]. See at least Herf [0011] “early birds… night owls”; [0015] “night owls…”;  [0067] “natural wake times for a person and negative values would be natural sleep times”; [0071] “sleep and/or wake times for a person over multiple days may be determined”;  [0097] “sleep patterns may be identified by questioning the user (e.g., asking when they typically wake and sleep on weekdays/nights and weekends/nights…or by other appropriate mechanisms.” [0098] “Other existing circadian cycle parameters for a person or persons may also be determined. For example, parameters for a particular user can also include, in addition to habitual … sleep/wake times”. );
defining a user circadian shift protocol responsive to the shift magnitude, the circadian phase, the user chronotype, the preferred shifting direction, and if the present circadian phase of the user is mismatched with the preferred circadian phase status, the user circadian shift protocol comprising one or more activities scheduled to be performed at a certain date and time (MPEP 2111.04(II) states the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Here, it is assumed that the “if” conditional/contingency result is that the present circadian phase of the user is matched with the preferred circadian phase status in which case “the user circadian shift protocol comprising one or more activities scheduled to be performed at a certain date and time contingency does not occur” i.e. when broadly yet reasonably interpreted under MPEP 2111.04(II) as contingent limitation the step i.e. “the user circadian shift protocol comprising one or more activities scheduled to be performed at a certain date and time contingency does not occur” is not required to be performed because the conditions precedent are not met and thus applied art need not disclose this contingent/conditional method step. In the interest of furthering prosecution, assuming this limitation is positively recited, Herf in at least [0010-0011], [0015-0016], [0021], [0068], [0092-0093] for example defining a user circadian shift protocol responsive to the shift magnitude, the circadian phase/sleep-wake cycle, the user chronotype/early-bird-night-owl, the preferred shifting direction/advance-delay, and if the present circadian phase of the user is mismatched with the preferred circadian phase status, the user circadian shift protocol comprising one or more activities scheduled to be performed at a certain date and time light exposure/avoidance. See at least Herf [0010] “changes may also be performed more manually, such as by generating a notification (e.g., textual, graphical, and/or audible) that tells one of the users to make a change, such as telling the user to turn on or off lights in a room, or telling one of the users to move into a different room …Other changes may be semi-automatic, such as by a user's computing device displaying a notification with text telling the user that a change is going to be made, and then making the change for the user if the user responds affirmatively”; [0011] “the timing of light may be used to cause differential phase shifting in one individual … with different goals…a particular time of day (whether that is "external" clock time or "internal" time relative to a particular person's daily sleep/wake cycle) may be determined to be a best time to provide stimulation to best affect a portion of a group of people, such as the night owls … differently-timed pulses can be used to address different needs … the systems and methods described here may propose delivering a pulse of light later in the morning, to have a smaller effect on early birds, while having a larger resetting effect on night owls”; [0015] “the automatic (e.g., via a computer associated with a particular user or a more general computer such as a home-automation server or server remote from the user) and manual (e.g., via notification and user responses) measurements and device settings discussed herein may be performed for a single user alone… individuals who vary in their sensitivity to light (as happens by age and genetic factors), who differ in their intrinsic period (e.g., people with an internal day much greater than 24 hours typically become night owls), or who differ in their light history (for instance, shift workers who spend time off work outdoors vs. indoors). Each of these factors alone or in combination with each other can be taken into account in determining what changes it light delivered to each user will best help reach a goal for that user alone”; [0068] “the server system may take actions to advance her sleep schedule, such as by dimming light fixtures 118A, 118B and television 120, while shifting the color temperature of laptop 108 toward the red end of the spectrum…the server system 102 may take actions to delay the sleep schedule of person”;[0092-0093] “Other external data may be obtained via interface 216, such as from third-party data providers 224 via a network such as the Internet 226. For example…weather data to indicate likely ambient outdoor light levels at a particular geographic location and at a particular date and time (so as to determine the amount and nature of natural light the user is receiving)…display 204 may, in addition to providing the display of information from other applications, also (via commands from light management application 214) provide data directly to a user in the management of the light management application 214… seek confirmation from the user that such changes are acceptable “).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the  step of defining a user circadian shift protocol used in the method of determining and presenting a protocol for adjusting a circadian rhythm of a user as taught by Maxik, by further including user chronotype, as taught by Herf. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of customizing circadian phase shifting to user specific chronotype (Herf, [0011], [0015]).

As per independent Claim 25, Maxik discloses a method of determining and presenting a protocol for adjusting a circadian rhythm of a user (Maxik in  at least abstract, fig. 1-6, 8-9, [0005-0010], [0023-0049], [0053-0056], [0060], [0062], [0064], [0067-0080] for example discloses relevant subject-matter. Maxik in at least fig. 1-3, 9, [0005]  for example discloses a method of determining and presenting a protocol/preconditioning schedule for adjusting a user’s circadian rhythm. See at least Maxik [0005] “a method of dynamically adjusting a circadian rhythm comprising the steps of determining a current circadian rhythm status of a circadian rhythm of an observer… determining a preconditioning schedule responsive to the identified future event… operating the light source to emit light of the preconditioning schedule”) comprising: 
receiving an indication of an intended circadian shift comprising a shift magnitude from a graphical user interface (GUI) on a user device (Maxik at least fig. 1-3,  [0005], [0007], [0027-0029], [0033-0034], [0043], [0054] for example discloses receiving an indication of an intended circadian shift comprising a shift magnitude from a graphical user interface (GUI) on a user device. See at least Maxik [0007] “the step of determining the preconditioning schedule may comprise the steps of identifying the type of circadian shift needed for the future event, determining the magnitude of the circadian shift”; [0027] “the system may determine the current circadian rhythm of an observer of a lighting device…The determination of the current circadian rhythm may include … at what time the observer wakes up and what time the observer goes to sleep” [0043]” the system may determine the magnitude of the circadian shift needed to precondition for the future event. The magnitude may be understood to me the time difference between the current state of the observer's circadian rhythm and the future state upon performance of the preconditioning”; [0033] “an application for a smartphone, as is known in the art, may provide the … communications on a smartphone of the observer”; [0034] “the system includes a smartphone or other similar device”; [0054] “the user device 400 may be a computerized device having a display 440”);
defining a user circadian shift protocol responsive to the shift magnitude (Maxik at least fig. 1-3, [0005], [0042-0045] for example discloses defining a user circadian shift protocol responsive to the shift magnitude. See Maxik at least [0042] “the step of determining the preconditioning schedule may comprise the steps illustrated in method 300 depicted in FIG. 3. Beginning at Block 301, the system may analyze the future event to precondition for to identify what type of circadian shift at Block 302, i.e. whether the circadian rhythm of the observer must be advanced or delayed.”; [0043]” the system may determine the magnitude of the circadian shift needed to precondition for the future event. The magnitude may be understood to me the time difference between the current state of the observer's circadian rhythm and the future state upon performance of the preconditioning”; [0044]” the system may determine the timeframe within which the preconditioning is to be accomplished. This may be understood to mean the difference between the present time and date and the time and date of the future event”), 
the user circadian shift protocol comprising one or more activities scheduled to be performed at a certain date and time (Maxik at least fig. 1-3, [0005], [0030], [0032-0033] for example discloses the user circadian shift protocol including one or more activities scheduled to be performed at a certain date and time. See at least Maxik [0030] “the system may determine a day-by-day schedule of lighting configurations that are configured to shift the circadian rhythm of the observer”; [0032] “Depending upon the requirements of the preconditioning schedule, the system may begin increasing or reducing the intensity of light within certain wavelength ranges so as to affect a biological response in the observer”; [0033] “the step of performing the preconditioning may include communication with the observer regarding certain activities he or she may engage in or abstain from so as to enhance the effectiveness of the preconditioning… the preconditioning may include recommended times at which to wake up, go to sleep, eat meals, exercise, and the like. Moreover, the preconditioning may include suggesting the observer consume or avoid certain foods and drinks, such as avoiding caffeine or other substances that may affect sleep quality”), 
the activities comprising a light exposure or light avoidance activity(Maxik at least fig. 1-3, [0005], [0030], [0032] for example discloses the activities comprising at least one of: a light exposure or light avoidance activity. see at least Maxik [0030] “the … preconditioning schedule may be configured to shift the circadian rhythm of the observer incrementally between the present time and time associated with the future event… the system may determine a day-by-day schedule of lighting configurations that are configured to shift the circadian rhythm of the observer”); and 
for each activity of the user circadian shift protocol,  performing an action responsive to the activity comprising providing an indication on the user device to perform each activity, the indication comprising at least one of: a notification displayed by the GUI of the user device; and an iconographic representation of the activities to be performed within a calendar displayed by the GUI of the user device (Maxik at least fig. 1-3, [0005], [0032-0033] for example discloses for each activity of the user circadian shift protocol,  performing an action responsive to the activity comprising providing an indication on the user device/smartphone to perform each activity, the indication comprising a notification such as text message, e-mail, and the like displayed by the GUI of the user device. See at least [0033] “the step of performing the preconditioning may include communication with the observer regarding certain activities he or she may engage in or abstain from so as to enhance the effectiveness of the preconditioning… the communication to the observer may take the form of entering new events onto the calendar associated with the observer, sending a message to the observer by any method known in the art, including text message, e-mail, and the like, to any phone number or e-mail address associated with the observer…an application for a smartphone, as is known in the art, may provide the above-described communications on a smartphone of the observer.”).
In the above embodiment used Maxik does not necessarily require at least one of: a chronobiotic activity, a nutritional consumption activity, a physical activity, and a rest activity feature.
However, Maxik discloses alternate embodiments that disclose   the user circadian shift protocol comprising one or more activities scheduled to be performed at a certain date and time, the activities comprising at least one of: a chronobiotic activity, a nutritional consumption activity, a physical activity, and a rest activity (Maxik in at least [0033] discloses the user circadian shift protocol comprising one or more activities scheduled to be performed at a certain date and time, the activities comprising at least one of: a chronobiotic activity such as consume or avoid certain foods and drinks that may affect sleep quality, a nutritional consumption activity such as eat meals, consume or avoid certain foods and drinks, a physical activity such as exercise, and a rest activity such as wake up, go to sleep. See at least [0033] “in some embodiments, the step of performing the preconditioning may include communication with the observer regarding certain activities he or she may engage in or abstain from …For example, the preconditioning may include recommended times at which to wake up, go to sleep, eat meals, exercise, and the like. Moreover, the preconditioning may include suggesting the observer consume or avoid certain foods and drinks, such as avoiding caffeine or other substances that may affect sleep quality”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the  method of determining and presenting a protocol for adjusting a circadian rhythm of a user  as taught by Maxik, to additionally include at least one of: a chronobiotic activity, a nutritional consumption activity, a physical activity, and a rest activity, as taught by Maxik. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of  enhancing the effectiveness of the preconditioning with other circadian rhythm adjusting activities for adjusting a user’s circadian rhythm (Maxik, [0005], [0033]).
Maxik discloses circadian rhythm indicators such as “sleep cycle of the observer” in at least [0008], “circadian rhythm …approximate waking time and an approximate sleeping time of the observer” as in [0027] and “a default sleeping time… a learned schedule of the observer” as in at least [0069] which can be used to infer chronotype of user. However, Maxik does not explicitly disclose chronotype features as recited and interpreted in light of instant application specification para. [0046].
However, in an analogous circadian rhythm adjustment field of endeavor, Herf discloses a  method of determining and presenting a protocol for adjusting a circadian rhythm of a user  (Herf in at least fig. 1-4, [0008-0036], [0045-0047], [0052], [0057], [0061], [0066-0068], [0071], [0086-0087], [0092-0093], [0096-0098] for example discloses relevant subject-matter. More specifically, Herf in at least [0010-0011], [0015-0016] for example discloses method of determining and presenting a protocol for adjusting a circadian rhythm of a user. See at least Herf [0011] “the timing of light may be used to cause differential phase shifting in one individual … with different goals”; [0015] “the automatic (e.g., via a computer associated with a particular user or a more general computer such as a home-automation server or server remote from the user) and manual (e.g., via notification and user responses) measurements and device settings discussed herein may be performed for a single user alone… individuals who vary in their sensitivity to light (as happens by age and genetic factors), who differ in their intrinsic period (e.g., people with an internal day much greater than 24 hours typically become night owls), or who differ in their light history (for instance, shift workers who spend time off work outdoors vs. indoors). Each of these factors alone or in combination with each other can be taken into account in determining what changes it light delivered to each user will best help reach a goal for that user alone”; [0016] “management of stimulating light can be used to better manage each person's circadian rhythms so as to better enable them to fall asleep at an appropriate time”) comprising: 
receiving a user chronotype (Here, the term “chronotype” is being interpreted in light of instant application specification para. [0046] as “diurnal preference… (e.g. early bird, night owl”. Herf in at least [0011], [0015], [0067], [0087], [0097-0098] for example discloses receiving at least indirectly user chronotype such as “early birds… night owls” as in [0011], [0015]; receiving a user circadian cycle parameters as in [0097-0098]; natural wake/sleep times as in [0067] and [0087]; determining sleep and/or wake times for a person over multiple days as in [0071] ;receiving sleep patterns identified by questioning the user (e.g., asking when they typically wake and sleep on weekdays/nights and weekends/nights) via user input/questionnaire on user device as in [0097]. See at least Herf [0011] “early birds… night owls”; [0015] “night owls…”;  [0067] “natural wake times for a person and negative values would be natural sleep times”; [0071] “sleep and/or wake times for a person over multiple days may be determined”;  [0097] “sleep patterns may be identified by questioning the user (e.g., asking when they typically wake and sleep on weekdays/nights and weekends/nights…or by other appropriate mechanisms.” [0098] “Other existing circadian cycle parameters for a person or persons may also be determined. For example, parameters for a particular user can also include, in addition to habitual … sleep/wake times”.);
defining a user circadian shift protocol responsive to the shift magnitude, and the user chronotype, the user circadian shift protocol comprising one or more activities scheduled to be performed at a certain date and time (More specifically, Herf in at least [0010-0011], [0015-0016], [0021], [0068], [0092-0093]  for example discloses defining a user circadian shift protocol responsive to the shift magnitude, and the user chronotype/early-bird-night-owl, the user circadian shift protocol comprising one or more activities scheduled to be performed at a certain date and time such a light exposure/avoidance. See at least Herf [0010] “changes may also be performed more manually, such as by generating a notification (e.g., textual, graphical, and/or audible) that tells one of the users to make a change, such as telling the user to turn on or off lights in a room, or telling one of the users to move into a different room …Other changes may be semi-automatic, such as by a user's computing device displaying a notification with text telling the user that a change is going to be made, and then making the change for the user if the user responds affirmatively”; [0011] “the timing of light may be used to cause differential phase shifting in one individual … with different goals…a particular time of day (whether that is "external" clock time or "internal" time relative to a particular person's daily sleep/wake cycle) may be determined to be a best time to provide stimulation to best affect a portion of a group of people, such as the night owls … differently-timed pulses can be used to address different needs … the systems and methods described here may propose delivering a pulse of light later in the morning, to have a smaller effect on early birds, while having a larger resetting effect on night owls”; [0015] “the automatic (e.g., via a computer associated with a particular user or a more general computer such as a home-automation server or server remote from the user) and manual (e.g., via notification and user responses) measurements and device settings discussed herein may be performed for a single user alone… individuals who vary in their sensitivity to light (as happens by age and genetic factors), who differ in their intrinsic period (e.g., people with an internal day much greater than 24 hours typically become night owls), or who differ in their light history (for instance, shift workers who spend time off work outdoors vs. indoors). Each of these factors alone or in combination with each other can be taken into account in determining what changes it light delivered to each user will best help reach a goal for that user alone” )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the  step of defining a user circadian shift protocol used in the method of determining and presenting a protocol for adjusting a circadian rhythm of a user as taught by Maxik, by further including user chronotype, as taught by Herf. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of customizing circadian phase shifting to user specific chronotype (Herf, [0011], [0015]).
Response to Amendment
 According to the Amendment, filed 04/12/2022, the status of the claims is as follows:
Claims 1, 9, 11, 12, 23, 25 are currently amended; 
Claims 2-7, 10 are as originally filed;
Claims 8, 13 are previously presented;
Claims 18, 20, 24 are withdrawn currently amended; and
Claims 14-17, 19, 21, 22 are withdrawn.
The Specification/Drawings has been amended in view of the Amendment, filed 04/12/2022.  No new matter was introduced.
By the current amendment, as a result, claims 1-25  are now pending in this application and claims 1-13, 23 and 25 are being examined on the merits as being drawn to elected invention/species
Response to Arguments
Issues Raised and Arguments/Remarks to Rejections/Objections Not Based On Prior Art presented on Page 3 of Applicant’s Amendment dated  04/12/2022
The Examiner agrees with the Applicant, and in light of the amendments/arguments, withdraws the following non prior art related objections/rejections raised in Office Action dated  01/13/2022: [1]  The objection to Specification/Drawings is withdrawn in view of the amendment and arguments, filed 04/12/2022; [2] The objection to claims is withdrawn in view of the amendment and arguments, filed 04/12/2022; [3]  The 35 U.S.C. 112(d), rejections to claims as raised in Office Action dated  01/13/2022 are withdrawn in view of the amendment, filed 04/12/2022.
Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented on Pages 3-4 of Applicant’s Amendment dated  04/12/2022where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 102/103 Rejection of the Amended Independent Claims 1, 23, and 25
[A] Independent Claim  23 Rejection under 35 U.S.C. § 102
Examiner rejected independent claim 23 as being anticipated by U.S. Patent Application Publication No. 2015/0148871 by Maxik et al. (hereinafter “Maxik”). Applicant elects to amend claim 23 to require receiving a user chronotype and defining a user circadian shift protocol responsive to, inter alia, the user chronotype. Applicant respectfully suggests there is nothing in the disclosure of Maxik that may fairly understood to teach or suggest receiving a user chronotype of defining a user circadian shift protocol responsive to a user chronotype, as well as other factors in defining the shift protocol. Applicant respectfully suggests Maxik does not set forth the requirements above. Accordingly, Applicant respectfully requests Examiner withdraw the rejection of claim 23 in due course.

[B]Amended  Independent Claims 1 and 25 Response to 35 U.S.C. § 103 Rejection
Examiner rejected claims 1-10, 12, 13, and 25 as being obvious over Maxik. Examiner further rejected claim 11 as being obvious over Maxik in view of U.S. Patent Application Publication No. 2018/0339127 by Van Reen et al. (hereinafter “Van Reen”) or, alternatively, in view of U.S. Patent Application Publication No. 2014/0244332 by Mermelstein (hereinafter “Mermelstein’). 
Applicant elects to amend independent claims 1 and 25 to require receiving a user chronotype and defining a user circadian shift protocol responsive to, inter alia, the user chronotype. Applicant respectfully suggests there is nothing in the disclosure of Maxik, Van Reen, or Mermelstein, taken individually or in combination, that may fairly be understood to teach or suggest receiving a user chronotype of defining a user circadian shift protocol responsive to a user chronotype, as well as other factors in defining the shift protocol. Accordingly, Applicant requests Examiner withdraw the rejection of the remaining claims in due course.

[C] U.S. Patent Application Publication No. 2019/0350066 by Herf et al.(hereinafter “Herf’):
Herf discloses identifying sleep patterns for first and second users, identifying a goal of closer alignment of the sleep patterns for those users, and determining a direction and magnitude of circadian shifting for each of the users that is effectuated by emitting light to accomplish the circadian shift. See pars. [0009], [0011], and [0015]. However, it does not appear this is the same thing as a chronotype, as Herf also discloses an “intrinsic period” that references the term “night owl’ that appears to be analogous to chronotype. See par. [0015]. Applicant did not identify one instance of Herf disclosing the intrinsic period itself being a factor in determining the type of lighting to use for a user. Accordingly, Applicant suggests Herf does not teach the user chronotype or shift protocol required as amended in the claims.

Applicant’s arguments 22[A-B] with respect to the above claim limitations in each of the amended independent claims 1, 23, 25 respectively have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Maxik and Herf. The new grounds were necessitated by Applicant’s’ amendment to the claims.
Applicant’s arguments 22[C] with respect to the above claim limitations in each of the amended independent claims 1, 23, 25 respectively have been fully considered but were not found persuasive with respect to Herf and chronotype features. More specifically, Maxik discloses circadian rhythm indicators such as “sleep cycle of the observer” in at least [0008], “circadian rhythm …approximate waking time and an approximate sleeping time of the observer” as in [0027] and “a default sleeping time… a learned schedule of the observer” as in at least [0069] which can be used to infer chronotype of user. However, Maxik does not explicitly disclose chronotype features as recited and interpreted in light of instant application specification para. [0046]. However, Herf does disclose receiving a user chronotype; and defining a user circadian shift protocol responsive to the shift magnitude, the indication of the user circadian phase, and the user chronotype. First, the term “chronotype” is being interpreted in light of instant application specification para. [0046] as “diurnal preference… (e.g. early bird, night owl”). 
Interpreting “chronotype” in light of instant application specification, Herf in at least [0011], [0015], [0067], [0087], [0097-0098] for example can be seen as disclosing receiving at least indirectly user chronotype such as “early birds… night owls” as in [0011], [0015]; receiving a user circadian cycle parameters as in [0097-0098]; natural wake/sleep times as in [0067] and [0087]; determining sleep and/or wake times for a person over multiple days as in [0071] ;receiving sleep patterns identified by questioning the user (e.g., asking when they typically wake and sleep on weekdays/nights and weekends/nights) via user input/questionnaire on user device as in [0097]. See following paragraphs in  Herf::
[0011] “early birds… night owls”;
[0015] “night owls…”; 
 [0067] “natural wake times for a person and negative values would be natural sleep times”;
[0071] “sleep and/or wake times for a person over multiple days may be determined”;
[0097] “sleep patterns may be identified by questioning the user (e.g., asking when they typically wake and sleep on weekdays/nights and weekends/nights…or by other appropriate mechanisms.” 
[0098] “Other existing circadian cycle parameters for a person or persons may also be determined. For example, parameters for a particular user can also include, in addition to habitual … sleep/wake times”. 

Herf also discloses in at least [0010-0011], [0015-0016], [0021], [0068], [0092-0093] for example discloses defining a user circadian shift protocol responsive to the shift magnitude, the indication of the user circadian phase/sleep-wake cycle, and the user chronotype/early-bird-night-owl, the user circadian shift protocol comprising one or more activities scheduled to be performed at a certain date and time such a light exposure/avoidance. See following paragraphs in  Herf:
[0011] “the timing of light may be used to cause differential phase shifting in one individual … with different goals…a particular time of day (whether that is "external" clock time or "internal" time relative to a particular person's daily sleep/wake cycle) may be determined to be a best time to provide stimulation to best affect a portion of a group of people, such as the night owls … differently-timed pulses can be used to address different needs … the systems and methods described here may propose delivering a pulse of light later in the morning, to have a smaller effect on early birds, while having a larger resetting effect on night owls”;  (emphasis added)

[0015] “the automatic (e.g., via a computer associated with a particular user or a more general computer such as a home-automation server or server remote from the user) and manual (e.g., via notification and user responses) measurements and device settings discussed herein may be performed for a single user alone… individuals who vary in their sensitivity to light … who differ in their intrinsic period (e.g., people with an internal day much greater than 24 hours typically become night owls), or who differ in their light history … Each of these factors alone or in combination with each other can be taken into account in determining what changes it light delivered to each user will best help reach a goal for that user alone”; (emphasis added)


The combination of applied art, Maxik and Herf, as a whole discloses independent claim 1, 23, 25 limitations as now explicitly, positively and specifically recited by the Applicants in the respective claim. Consequently, claims 1, 23, 25 were not found to be allowable at this time. Please also cross-reference detailed claim 1, 23, 25 interpretation, claim limitation mapping  to prior art disclosed features and method steps and detailed explanations above.
Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented on Pages 4-5 of Applicant’s Amendment dated  04/12/2022 where Applicant’s’ remarks inter alia that: 
Response to Claims 2-13 35 U.S.C. § 103 Rejection 
[a] Examiner rejected claims 2-10, 12, 13 as being obvious over Maxik.  Examiner further rejected claim 11 as being obvious over Maxik in view of U.S. Patent Application Publication No. 2018/0339127 by Van Reen et al. (hereinafter “Van Reen”) or, alternatively, in view of U.S. Patent Application Publication No. 2014/0244332 by Mermelstein (hereinafter “Mermelstein’). 
[b] Applicant elects to amend independent claims 1 and 25 to require receiving a user chronotype and defining a user circadian shift protocol responsive to, inter alia, the user chronotype. Applicant respectfully suggests there is nothing in the disclosure of Maxik, Van Reen, or Mermelstein, taken individually or in combination, that may fairly be understood to teach or suggest receiving a user chronotype of defining a user circadian shift protocol responsive to a user chronotype, as well as other factors in defining the shift protocol. Accordingly, Applicant requests Examiner withdraw the rejection of the remaining claims in due course.


Applicant’s arguments 23[a-b] above with respect to dependent claims 2-13  have been considered but are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claims 2-13 define a patentable invention based on their dependency on base claims without specifically pointing out how the language of the dependent claims patentably distinguishes them from the references. Therefore, that argument above is not persuasive either.
Claims 2-13 were found to be obvious over the combination of applied art, Maxik and Herf as a whole. Consequently, claims 2-13 were not found allowable at this time. Please also cross-reference detailed claim 2-13 interpretation, claim limitation mapping  to prior art disclosed features and method steps and detailed explanations above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  US 20210007658 A1 ([0182], [0274], [0276]) for disclosing circadian cycle chronotype to enhance use sleep via circadian rhythm adjustment similar to that disclosed. US 20190209806 A1 ([0294], [0301]) for disclosing circadian cycle chronotype and use of  bright light in the morning to phase-advance (shifting the sleep phase earlier), and use of bright light in the evening to phase-delay (shifting the sleep phase later) the circadian rhythm to optimize sleep quality and quantity similar to that disclosed and claimed. US 20200129777 A1 ([0027], [0060-0061], [0065], [0069-0070], [0073], [0100-0101], [0110-0111]) for disclosing circadian cycle chronotype use to render therapy similar in terms of use of circadian cycle chronotype to render therapy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNITA REDDY/Examiner, Art Unit 3791                                                                                                                                                                                                        June 9, 2022